—Appeal from an amended judgment (denominated amended order) of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered October 9, 2002 in a proceeding pursuant to CPLR article 78. The amended judgment dismissed the petition to prohibit respondents from denying members of the Rochester *1141Police Locust Club, Inc. the right to counsel or a union representative during criminal investigations.
It is hereby ordered that the amended judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., RJ., Green, Scudder and Gorski, JJ.